SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [ X ] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [X] Definitive Additional Materials [ ] Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 DFA Investment Dimensions Group Inc. Dimensional Investment Group Inc. The DFA Investment Trust Company Dimensional Emerging Markets Value Fund Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [ X ] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: [ ] Fee paid previously with preliminary proxy materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Summary of Investment Restrictions Modified or Eliminated in the Proxy: DFA International Small Cap Value Portfolio Emerging Markets Value Portfolio Investment Regulatory Requirement Current Language Proposed Language Restriction Borrowing An open-end investment company can only DFA International Small Cap Value Portfolio: T he fund may not borrow money, except to the borrow an amount equal to up to 1/3 of its total The fund may not borrow, except from banks extent permitted by the 1940 Act, or any rules, assets (including the amount borrowed) from and as a temporary measure for extraordinary exemptions or interpretations thereunder that banks, and may borrow up to an additional 5% of or emergency purposes and then, in no event, may be adopted, granted or issued by the SEC. its total assets for temporary purposes from any in excess of 5% of a Portfolio's gross assets other person. If market values change in a way valued at the lower of market or cost; provided The fund does not intend to borrow money for that impacts these ratios, the fund must reduce its that each Portfolio may borrow amounts not investment purposes. borrowings to below this limit within 3 business days. exceeding 33% of their net assets from banks and pledge not more than 33% of such assets to secure such loans. Emerging Markets Value Portfolio: The fund may not borrow, except from banks and as a temporary measure for extraordinary or emergency purposes and then, in no event, in excess of 5% of a Portfolio's gross assets valued at the lower of market or cost; provided that each Portfolio may borrow amounts not exceeding 33% of their net assets from banks and pledge not more than 33% of such assets to secure such loans; and borrow, except in connection with a foreign currency transaction, the settlement of a portfolio trade, as a temporary measure for extraordinary or emergency purposes, including to meet redemption requests, and, in no event in excess of 33% of the Fund's net assets valued at market. Lending A fund must state its policy with respect to making DFA International Small Cap Value Portfolio: The fund may not make loans, except to the loans to other persons in its registration statement The fund may not make loans of cash, except extent permitted by the 1940 Act, or any rules, A registered investment company cannot lend through the acquisition of repurchase exemptions or interpretations thereunder that money or securities with a value exceeding 1/3 of agreements and obligations customarily may be adopted, granted or issued by the SEC; its total assets. purchased by institutional investors. provided that in no event shall the fund be permitted to make a loan to a natural person. Emerging Markets Value Portfolio: The fund may not make loans of cash, except through the acqusition of repurchase agreements and obligations cutomarily purchased by institutional investors; and, except through the acquisition of publicly traded debt securities and short-term money instruments. Summary of Investment Restrictions Modified or Eliminated in the Proxy: DFA International Small Cap Value Portfolio Emerging Markets Value Portfolio Investment Regulatory Requirement Current Language Proposed Language Restriction Investments in Real A fund must state its policy with respect to the DFA International Small Cap Value Portfolio The fund may not purchase or sell real estate, Estate purchase and sale of real estate in its registration and Emerging Markets Value Portfolio: unless acquired as a result of ownership of statement. There is no specific regulatory securities or other instruments and provided prohibition of purchasing real estate, although The fund may not invest in real estate, that this restriction does not prevent the fund most mutual funds typically have restrictions on including limited partnership interests therein, from: (i) purchasing or selling securities or direct real estate transactions but allow although it may purchase and sell securities of instruments secured by real estate or interests transactions involving securities backed by real companies which deal in real estate and therein, securities or instruments representing estate or securities of companies that engage in securities which are secured by interests in real interests in real estate or securities or real estate transactions. estate. instruments of issuers that invest, deal or otherwise engage in transactions in real estate or interests therein; and (ii) purchasing or selling real estate mortgage loans. Investments in A fund must state its policy with respect to the DFA International Small Cap Value Portfolio The fund may not purchase or sell physical Commodities purchase and sale of commodities in its and Emerging Markets Value Portfolio: commodities, unless acquired as a result of registration statement. A fund must comply with ownership of securities or other instruments its stated policy on commodities, including futures The fund may not invest in commodities, and provided that this restriction does not and options. although the Portfolio may purchase or sell prevent the fund from: (i) engaging in financial futures contracts and options thereon. transactions involving currencies and futures contracts and options thereon; or (ii) investing in securities or other instruments that are secured by physical commodities. Diversification of A fund must state whether or not it is diversified in DFA International Small Cap Value Portfolio The fund may not purchase the securities of Investments its registration statement. To be a diversified and Emerging Markets Value Portfolio: any one issuer, if immediately after such investment company, a fund must meet the investment, the Fund would not qualify as a following requirements: At least 75 per centum of As to 75% of the total assets of a "diversified company" as that term is defined by the value of its total assets is represented by cash Portfolio/Series, the fund may not invest in the the 1940 Act, as amended, and as modified or and cash items (including receivables), securities of any issuer (except obligations of interpreted by regulatory authority having Government securities, securities of other the U.S. Government and its instrumentalities) jurisdiction, from time to time. investment companies, and other securities for the if, as a result, more than 5% of the Portfolio's purposes of this calculation limited in respect of total assets, at market, would be invested in the any one issuer to an amount not greater in value securities of such issuer. As to 75% of the than 5 per centum of the value of the total assets Portfolio's assets, the fund may not acquire of such management company and to not more more than 10% of the voting securities of any than 10 per centum of the outstanding voting issuer. securities of such issuer. Summary of Investment Restrictions Modified or Eliminated in the Proxy: DFA International Small Cap Value Portfolio Emerging Markets Value Portfolio Investment Regulatory Requirement Current Language Proposed Language Restriction Pledging, Mortgaging or Hypothecating Assets No requirement to state a policy in the registration DFA International Small Cap Value Portfolio: None, no statement of policy required or statement. The concept of pledging, mortgaging or The fund may not pledge, mortgage, or proposed. hypothecating assets is generally captured in the hypothecate any of its assets to an extent 1940 Act restrictions on the issuance of senior greater than 10% of its total assets at fair securities. market value, except as described in [the borrowing restriction] above. Emerging Markets Value Portfolio : No current stated policy Purchasing Securities on Margin No requirement to state a policy in the registration DFA International Small Cap Value Portfolio: The fund may not sell short. statement. Purchasing securities on margin is The fund may not purchase securities on generally tied to the 1940 Act restrictions margin or sell short. regarding issuing senior securities and engaging in leverage. Emerging Markets Value Portfolio: [The Emerging Markets Value Portfolio has no The fund may not purchase securities on investment restriction on short sales.] margin. Investing in Illiquid or Restricted Securities A registered open-end management investment DFA International Small Cap Value Portfolio: None, no statement of policy required or company may not invest more than 15% of the The fund may not invest more than 15% of the proposed. value of its net assets in illiquid securities. value of the Portfolio's total assets in illiquid Restricted securities could be considered illiquid in securities, which include certain restricted certain circumstances and thus captured under securities, repurchase agreements with these restrictions. maturities of greater than seven days, and other illiquid investments. The investment company remains subject to this restriction even though there is no regulatory Emerging Markets Value Portfolio: requirement for the investment company to adopt No current stated policy this as a fundamental investment restriction. Investing for the purpose of Exercising Control There is no requirement for a statement in the DF A International Small Cap Value Portfolio None, no statement of policy required or registration statement about the fund's policy on and Emerging Markets Value Portfolio: proposed. investing for the purpose of exercising control. The fund may not invest for the purpose of exercising control over management of any The diversification investment restriction limits the company. amount that may be invested in any single issuer. Summary of Investment Restrictions Modified or Eliminated in the Proxy: DFA International Small Cap Value Portfolio Emerging Markets Value Portfolio Investment Regulatory Requirement Current Language Proposed Language Restriction Investing in Other Investment Companies There is no requirement for a statement in the DFA International Small Cap Value Portfolio: None, no statement of policy required or registration statement about investments in other The fund may not invest its assets in securities proposed. investment companies. A registered investment of any investment company, except in company may not purchase or otherwise acquire connection with a merger, acquisition of assets, securities of another investment company if the consolidation or reorganization. acquiring company and any company or companies controlled by it immediately after such Emerging Markets Value Portfolio: purchase or acquisition own in the aggregate (i) The fund may not invest its assets in securities more than 3 per centum of the total outstanding of any investment company, except in voting stock of the acquired company; (ii) connection with a merger, acquisition of assets, securities issued by the acquired company having consolidation or reorganization; provided that an aggregate value in excess of 5 per centum of the Portfolio may invest its assets in securities the value of the total assets of the acquiring of investment companies and units of such company; or (iii) securities issued by the acquired companies such as, but not limited to, S&P company and all other investment companies Depository Receipts. (other than treasury stock of the acquiring company) having an aggregate value in excess of 10 per centum of the value of the total assets of the acquiring company (Section 12(d) of the 1940 Act). There are, however, exceptions to these limits for certain situations identified in Section 12(d) of the 1940 Act and for a fund investing in a money market fund (Rule 12d1-1) and a fund that operates as a fund-of-funds (Rule 12d1-2). Management Ownership of Portfolio Securities There is no requirement for a statement in the DFA International Small Cap Value Portfolio: None, no statement of policy required or registration statement about the fund's policy on The fund may not purchase or retain securities proposed. management ownership of portfolio securities. of an issuer, if those officers and directors of Both the Fund and the Advisor have adopted a the Fund or the Advisor owning more than 1/2 Code of Ethics designed to identify and avoid any of 1% of such securities together own more conflicts of interests that could arise between a than 5% of such securities. client and the officers/directors of the Fund or the Advisor in connection with the purchase or sale of Emerging Markets Value Portfolio: a security. No current stated policy Summary of Investment Restrictions Modified or Eliminated in the Proxy: DFA International Small Cap Value Portfolio Emerging Markets Value Portfolio Investment Regulatory Requirement Current Language Proposed Language Restriction Oil, Gas or Other Mineral Exploration, Leases or Development Programs There is no requirement for a statement in the DFA International Small Cap Value Portfolio: None, no statement of policy required or registration statement about the fund's policy on The fund may not acquire interests in oil, gas or proposed. investing in oil, gas or other mineral exploration, other mineral exploration, leases or leases or development programs. Generally, if a development programs. portfolio intended to acquire interests in these types of leases or programs such that these types Emerging Markets Value Portfolio: of interests represented 5% or more of the No current stated policy portfolio, the prospectus would include disclosure about such investments. The prospectus currently does not contain any such disclosure for either of the listed portfolios. Investing in There is no requirement for a statement in the DFA International Small Cap Value Portfolio None, no statement of policy required or Unseasoned Issuers registration statement about the fund's policy on and Emerging Markets Value Portfolio: proposed. investing in unseasoned issuers. The Advisor The fund may not invest more than 5% of its currently has in place an internal guideline that total assets in securities of companies which prohibits the portfolios from purchasing securities have (with predecessors) a record of less than in an IPO. three years' continuous operation. Investing in There is no requirement for a fundamental DFA International Small Cap Value Portfolio: None, no statement of policy required or Warrants investment restriction in the registration statement The fund may not purchase warrants, however, proposed. regarding warrants. Generally, if a portfolio the Portfolio may acquire warrants as a result intended to purchase warrants such that warrants of corporate actions involving its holdings of represented 5% or more of the portfolio, the other equity securities. prospectus would include disclosure regarding investments in warrants. The prospectus currently Emerging Markets Value Portfolio: does not contain any such disclosure for either of No current stated policy the listed portfolios. Summary of Investment Restrictions Modified or Eliminated in the Proxy: DFA International Small Cap Value Portfolio Emerging Markets Value Portfolio Investment Regulatory Requirement Current Language Proposed Language Restriction Writing or Acquiring There is no requirement for a fundamental DFA International Small Cap Value Portfolio: None, no statement of policy required or Options investment restriction in the registration statement The fund may not write or acquire options proposed. regarding writing or acquiring options. Generally, [other than options on financial futures if a portfolio intended to purchase options such contracts]. that options represented 5% or more of the portfolio, the prospectus would include disclosure Emerging Markets Value Portfolio: regarding investments in options. No current stated policy The listed portfolios currently may acquire options on financial futures contracts, which include options on futures contracts of securities and security indices. Currently, the DFA International Small Cap Value Portfolio may enter into futures contracts and options on futures contracts foreign or U.S. equity securities and indices. Similarly, the Emerging Markets Value Portfolio may enter into futures contracts and options on futures contracts for Approved Market or other equity market securities and indices, including those of the United States.
